Citation Nr: 1310116	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  10-46 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, adjustment disorder, and explosive personality disorder.

4.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2008 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the claims on appeal. 

The Veteran testified at a hearing before an RO Decision Review Officer (DRO) in August 2009 and at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2013.  Transcripts of both hearings are associated with the claims file. 

In addition to a paper claims file, the Veteran also has an electronic file known as a Virtual VA file.  The Board has reviewed both files prior to reaching the decision below.  

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a current left ear hearing loss disability that is etiologically related to a disease, injury or event in service.

2.  A right ear hearing loss disability has not been manifested at any time during the pendency of this claim.  

3.  The evidence of record does not establish a diagnosis of current and chronic PTSD that is etiologically related to a stressful event during service.

4.  There is no competent evidence relating any other current psychiatric diagnosis to an incident of service.


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).

2.  A right ear hearing loss disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2012).

3.  A psychiatric disorder, to include PTSD and anxiety disorder, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002 & Supp. 2012) 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in August 2007 and October 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claims.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Records from the Social Security Administration (SSA) also have been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  

In this case, the Veteran was provided VA examinations in August 2009 (psychiatric) and December 2009 (audiological).  Both examiners considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducting a physical examination.  Based on the foregoing, the examiners concluded that the Veteran's left ear hearing loss and psychiatric complaints were not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinions provided, the Board concludes that the opinions provided are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

General Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss and psychoses, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Hearing Loss

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Psychiatric Disorders

In addition to the provisions described above generally concerning service connection for disabilities, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.303(f)(3).

Effective on July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amended 38 C.F.R. § 3.303(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

Analysis

Hearing Loss

Here, the Veteran contends that he has current bilateral hearing loss due to in-service noise exposure-namely, noise from work on his ship's flight deck.  The Veteran's DD-214 does not list his MOS at the time of service separation, nor are his personnel records clear enough to show his MOS.  The Veteran indicated that he served as an aviation boatmen's mate working on the flight deck and as a tractor king.  

Upon enlistment examination in February 1973, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
15
0
15
LEFT
20
5
10
5
15

No speech recognition testing was performed.  The Veteran did not report any hearing problems during his military service.  

Audiological examination at separation in April 1975 showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
10
5
15
LEFT
35
25
25
20
10

No speech recognition testing was performed.  

Following service, the Veteran reported some decreased hearing acuity in 1997.  It was advised that he undergo an audiological evaluation, but it does not appear that he did.  

The Veteran was afforded a VA audiological examination in December 2009, during which he reported decreased hearing for about 20 years.  He denied any preservice noise exposure, but endorsed working on the flight deck during service.  Following service, the Veteran had occupational noise exposure while working as a prison guard because he had to "qualify" once yearly for 23 years.  The Veteran's recreation exposure included occasional hunting.  Audiological testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
25
LEFT
20
15
15
15
40

Speech audiometry revealed speech recognition ability of 94 percent in both ears.  The examiner indicated that the Veteran's right ear hearing was within normal limits, and the Veteran only had mild sensorineural hearing loss in the left ear at 4000 Hz.  For the reasons noted above, as well as the Veteran's normal hearing evaluation in April 1975 (at discharge), the audiologist opined that the Veteran's mild hearing loss at 4000 Hz is not caused by or related to any noise exposure during his military service.  

During the Veteran's January 2013 hearing, he testified that he noticed hearing loss in service, and now he can only hear in his right ear.  He denied any post-service noise exposure that could have caused his hearing loss.  

There are no private or VA treatment records showing treatment for hearing problems, nor have any clinicians attributed the Veteran's claimed hearing loss to his military noise exposure.  

Following careful review of the evidence of record, the Board finds the preponderance of the evidence is against the Veteran's claim of service connection for both left and right ear hearing loss.  

The Board appreciates the Veteran's contentions and statements related to his claimed right ear hearing loss.  Even conceding that the Veteran was exposed to significant noise in service, the evidence does not show any right ear hearing loss disability in service.  There is also no evidence that the Veteran has been diagnosed with right ear hearing loss disability by VA standards at any point since service.  In this regard, the puretone thresholds and speech recognition results from the above-described VA examination reports show some decreased hearing acuity, but not significant enough to constitute a right ear hearing loss disability for VA benefits purposes.  That is, none of the post-service examinations reveal auditory thresholds of 40 decibels or greater at any of the prescribed auditory thresholds or speech recognition scores less than 94 percent.  Likewise, no single examination shows at least three auditory thresholds of 26 decibels or greater.  As a layperson, the Veteran is competent to report that he experiences difficulty hearing in his right ear.  However, he is not competent to render a diagnosis of a right ear hearing loss disability that satisfies the regulatory criteria set forth in 38 C.F.R. § 3.385.  

In regards to the left ear, the Board notes that there is a remarkable lack of credible evidence of pathology during service and for many years following separation.  With the exception of the Veteran's slight increase in puretone thresholds between the 1973 and 1975 audiological examinations, the service treatment records are negative for hearing loss complaints.  Moreover, the thresholds did not reach a level to warrant a finding of a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Although the Veteran reported decreased hearing acuity in 1997, it appears that the earliest post-service diagnosis of mild hearing loss in the left ear was during the December 2009 VA examination.  The Veteran has not indicated any other treatment for hearing problems.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  Although the evidence record shows a current left ear hearing loss, it does not contain reliable evidence which relates the claimed disability to any injury or disease in service.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has stated that he experienced symptoms of hearing loss during service, and that he continued to have such symptoms following discharge from active service.  However as discussed above, his previous statements, to include the findings of his separation physical examination, do not point to onset during service and fail to show complaints suggestive of hearing loss in the years following service.  Rather, the first evidence demonstrating hearing loss dates to 1997 and 2009.  As such, the Board finds that the Veteran's more recent statements regarding symptoms during service and in the years directly thereafter to be not credible and unreliable to establish onset of the claimed disability.  Moreover, during his 2009 VA audiological examination, the Veteran described his post-service noise exposure as including occupational noise exposure from being a prison guard and occasional recreational noise exposure while hunting.  During his 2013 hearing, however, he testified to having no post-service noise exposure. 

In summary, the Board finds that the negative record at service discharge and in the years following service is more probative than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board additionally notes that the VA audiologist who conducted the December 2009 examinations concluded that left ear hearing loss is not the result of noise exposure during active duty.  She discussed the pertinent evidence, noting that the enlistment and separation examinations showed normal hearing (for VA purposes) with no significant shift for either ear.  In essence, despite examining the Veteran, obtaining a history from him, and reviewing pertinent service and post-service records, the examiner was unable to link the Veteran's hearing loss disability to his military service.  The audiologist provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to this examiner's conclusions, the Board notes that she had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the VA examiner's conclusion that the Veteran's left ear hearing loss is less likely than not related to his service to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Absent competent and reliable lay or medical evidence relating these claimed disabilities to service, and in consideration of the VA opinion discussed above, the Board concludes that the claims of entitlement to service connection for hearing loss must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

Psychiatric Disorder

The Veteran contends that he has a psychiatric disorder related to traumatic events he experienced during service.  He has variously described an incident on deck when a tow bar broke causing a plane's drop tank to lodge onto the tractor he was driving.  He recalled the plane's captain dove out of the aircraft and broke his neck, after which he was medi-vaced off the ship.  The Veteran stated that he was stuck on his tractor for over an hour with fuel from a tank leaking on him.  He recalled that afterwards he was treated for burns from jet fuel.  

The Veteran also submitted buddy statements of two men who served with him and witnessed the incident.  They described similar circumstances as the Veteran described in his August 2007 stressor statement.  

A careful review of the Veteran's service treatment records and service personnel records did not reveal any treatment or diagnosis of a psychiatric condition.  The Veteran has not contended otherwise.  The service treatment records show that in May 1975, the Veteran was working in a tractor on the flight deck when a tow bar snapped.  The treating personnel indicated that the Veteran fled, and that he was unsure how the injury occurred.  At the time, he reported that this unidentified injury may have been caused by running.  He was sent for an x-ray.  No further treatment was described.  Discharge physical examination in April 1975 was negative for any findings or complaints related to a psychiatric disability.  

Following service, the Veteran underwent treatment for anxiety issues and anger problems in the early-1980s.  At that time, he reported stress due to starting a second job while going to school.  The Veteran indicated that he was an anxious person and could not relax.  At no point during this timeframe did the Veteran report any in-service trauma or stressors.

In the late-1990s, the Veteran again underwent treatment for his anger issues.  At that time, he indicated that his symptoms were exacerbated by a post-service back injury.  In a January 1998 detailed psychological evaluation, the Veteran reported a history of anxiety and irritability for many years, since he was in the Navy.  He described a feeling of claustrophobia when he is in crowds, and endorsed symptoms suggestive of panic attacks.  The Veteran further described a history of several head injuries since he was a child, some of which included loss of consciousness.  He denied previous mental health treatment for his problems.  Upon interview of the Veteran's wife, she indicated that his symptoms are related to him "bringing his job home," because he has a high stress job as a prison guard and has been physically threatened by inmates.  She related that they have received threatening phone calls related to inmates and he has previously been stabbed and hit in the head.  She also recalled that the Veteran experiences dreams and flashbacks about a tunnel and someone is trying to kill him.  The psychologist diagnosed the Veteran was having panic disorder without agoraphobia, rule-out PTSD, rule-out intermittent explosive disorder.  At no time during this evaluation did the Veteran or his wife report any in-service stressors or trauma.  

In 1998, he described frustration and explosiveness with little provocation that has been present for 20 years.  An April 1998 treating professional's impression was rule-out personality disorder secondary to organic cause, rule-out intermittent explosive disorder, rule-out organic affective disorder, and rule-out organic anxiety disorder.  The Veteran did not report any in-service events as precipitating these outbursts.  

The Veteran underwent treatment at the VA Medical Center for his psychiatric problems.  He has been variously diagnosed as having PTSD, depressive disorder, intermittent explosive disorder, and panic disorder.  

In a May 2006 treatment record, the Veteran reported that his depression has become severe due to job stress and a night accident at which time a truck hit the building he was in.  

In an October 2008 VA treatment note, he begins describing the alleged in-service stressors.  The Veteran described being pinned under a plane for about an hour and was lying in jet fuel and one spark could have killed him.  He thought he was going to die and he saw his captain break his neck.  

The Veteran was afforded a VA psychiatric examination in August 2009, during which he described similar experiences as he described in his August 2007 stressor statement.  He described currently experiencing temper tantrums that had their onset at age 20, but the examiner noted that there is evidence to show his anger problems began at age 17.  Regarding PTSD symptomatology, the Veteran reported restless sleep and nightmares, but he cannot remember much of the content of his nightmares.  He advised that being close to the edge causes him anxiety and he is claustrophobic.  He endorsed depression that has improved with treatment.  He denied any history of hallucinations or paranoia, but endorsed frequent nervousness and panic attacks.  He denied suicidal thoughts.  The Veteran described his symptoms as mild and they occur daily (with remissions), since the 1970s.  

Following review of the Veteran's claims file, mental status examination, and personal interview, the examiner diagnosed the Veteran as having adjustment disorder, not otherwise specified.  He opined that the reported stressor is not linked to his current psychiatric disability, and he does not meet the criteria for a PTSD diagnosis.  In other words, the examiner opined that the Veteran's adjustment disorder is not related to or caused by the event of the tow bar breaking and hitting the tractor.  In reaching this conclusion, the examiner noted that the Veteran did not even meet criterion A for a PTSD diagnosis-the tow bar incident was not a traumatic event during which the Veteran feared for his life or serious injury to which he responded with fear, helplessness, or horror.  In addition, the examiner found that the Veteran did not meet criterion B (intrusive thoughts), C (avoidance/numbing), and D (hyperarousal) for a PTSD diagnosis.  

The examiner further indicated that the Veteran does experience some anxiety, but his symptoms are not of a severity to warrant an independent anxiety diagnosis.  He opined that the Veteran's symptoms are better characterized as adjustment disorder, and this diagnosis is based upon the Veteran's reaction to multiple stressors in his life-including previous work and health concerns.  In addition, the examiner questioned the Veteran's credibility based upon his statements of the alleged stressors during this examination versus the actual in-service treatment records related to this accident.  Based upon the inconsistencies, the examiner based his opinion on the incident as noted in the service treatment records, and not the Veteran's current allegations of trauma.  Ultimately, the examiner opined that the Veteran has no diagnosed psychiatric disorder related to the in-service stressor of the tow bar breaking and hitting the Veteran's tractor.  

In a February 2011 statement, the Veteran stated that he did not flee the scene of the incident as noted in the service treatment record.  He said that the treating personnel was describing the captain running away and not the Veteran as he was unable to move because he had landing gear sitting on his left side.  

The Veteran was afforded a videoconference hearing in January 2013, at which time he continued to report the tow bar incident and being pinned down and covered in jet fuel.  During the hearing, he recalled being dragged across the deck and was sent downstairs where he was "put in a tunnel with salt for the air pressure for the jet burns."  He described experiencing nightmares and other problems within the first year following his discharge.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for an acquired psychiatric disability, to include PTSD, anxiety disorder, adjustment disorder, and explosive personality disorder.  

The crucial inquiry here is whether the Veteran has established an in-service stressor and a medical link between the in-service stressor and the Veteran's claimed PTSD, and whether any currently diagnosed psychiatric disability is attributable to his period of active duty.  The Board concludes that he has not.  Even assuming a diagnosis of PTSD, the preponderance of the evidence is against a finding that the Veteran engaged in combat with the enemy during active service or that he has attributed any stressors to fear of hostile military or terrorist activity consistent with the places, types, and circumstances of his service, and the Board concludes that his representations regarding the severity of the tow bar incident are less than credible.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence.  "Just because a physician or other health professional accepted appellant's description of his Vietnam experiences as credible and diagnosed appellant as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Also, the Board is not required to accept a Veteran's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The Board acknowledges that the Veteran is competent to testify as to symptoms he has experienced during and since service.  However, to the degree that such symptomatology satisfies the criteria for a diagnosed psychiatric disorder or is related to a current psychiatric disorder, the Board places far greater weight on the opinion of the August 2009 VA examiner.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of PTSD or a medical opinion regarding the etiology of his other acquired psychiatric disorders.  See 38 C.F.R. § 3.159 (a)(1) (2012) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

Although the Veteran is competent to report what he has experienced, he is not competent to diagnosis PTSD or ascertain the etiology of his other psychiatric disorders, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, it must be noted that the Veteran's own opinion relating his symptoms to his in-service stressors are particularly problematic here, given his own acknowledgement prior to the mid- to late-2000s that his psychiatric problems began as a result of work stress and a truck accident.  In this circumstance, the Board gives more credence and weight to the August 2009 VA examiner's opinion as it was rendered after an extensive evaluation of the Veteran and review of his detailed medical history by a licensed psychologist.

The Veteran's DD 214 confirms that the Veteran served aboard a ship, but did not receive any combat decorations, nor did the Veteran contend that he was part of combat operations.  Thus, the Board concludes the Veteran did not engage in combat.  Furthermore, the Veteran's reported stressor is unrelated to fear of actual hostile military or terrorist activity, as the incident involved a mishap of a broken tow bar while the Veteran was on the flight deck with his tractor.  Therefore, there must be credible supporting evidence of record that the alleged stressor actually occurred in order to warrant service connection.  In this case, the more contemporaneous post-service evidence of record does not support the Veteran's claim.  As noted above, the Veteran now claims to have a current psychiatric disability related to this tow bar incident during active duty in which he contended he feared for his life.  More contemporaneous medical evidence and lay statements refute this assertion as to the degree of seriousness of the alleged stressor.

Significantly, the Veteran did not report any psychiatric complaints related to an in-service incident until 2008-over thirty years since discharge from service.  In the 1980s, the Veteran sought treatment for anger issues and anxiety, but only related it to his job and a post-service accident.  It appears that he first told VA during a 1998 VA psychological evaluation that he believed his psychological issues have been present since his military service.  His wife, however, described the Veteran as bringing home the stress of his prison guard job, which included threats and assaults by inmates.  

The Board notes that the claims file also contains VA medical records reflecting treatment for PTSD.  Multiple VA treating personnel have either diagnosed the Veteran with PTSD or noted a history of PTSD.  Prior to the late-2000s, these diagnoses appear to have been based on the Veteran's reports of significant job stress and anger issues.  In addition, treatment providers have diagnosed the Veteran with anxiety disorder, adjustment disorder, and explosive personality disorder.  In these VA treatment records, the treating professionals have sometimes noted his history of the alleged in-service stressor, but have not definitively related his PTSD to the stressor involving being pinned down and covered in jet fuel.  In fact, in a February 1998 treatment note, the VA psychologist indicated that the Veteran's symptoms were indicative of panic disorder and PTSD with the contributing factors including high caffeine intake, high nicotine use, questionable sleep apnea, and a dangerous job.  

The Board acknowledges that there are varying opinions regarding whether the Veteran has a current diagnosis of PTSD.  In general, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds the conclusions reached in the August 2009 VA examination report that the Veteran does not meet the criteria for a diagnosis of PTSD to be the most probative of record.  In that regard, the Board notes that this examiner specifically reviewed and considered all the Veteran's claimed stressors and reported symptoms.  In each case, the psychologist gave a detailed rationale for the expressed opinions.  The psychologist noted the multiple inconsistencies within the Veteran's reported stressors and the documented in-service incident.  For that reason, he concluded that a diagnosis of PTSD could not be made, despite the Veteran's reported symptoms.  In support of that conclusion, the examiner noted that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis.  The Board finds this opinion to be credible and probative.  This VA examination report was based on an interview of the Veteran, his reported medical history and current symptomatology, appropriate diagnostic testing, and objective psychiatric examination.  The psychiatrist's conclusion is fully explained and consistent with the evidence of record.  Furthermore, the Board finds that the psychiatrist's determination that a diagnosis of PTSD was not warranted was a definitive conclusion and not speculative or conjectural in nature.

The Board acknowledges the multiple VA treating professionals who have diagnosed the Veteran with PTSD.  These diagnoses, however, were based in whole or in part on the Veteran's reported and non-verified stressors.  As discussed above, the Board finds these claimed stressors not credible inasmuch as the Veteran reported that he was pinned down for an hour covered in jet fuel.  Indeed, the evidence does support that there was a tow bar incident, but the service treatment records indicate that the Veteran fled the scene and had an unidentified injury that required an x-ray.  As such, these diagnoses are based on incorrect factual premises and, therefore, may not support service-connection here.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record).

The Board appreciates the arguments set forth by the Veteran and his service buddies regarding the alleged incident the Veteran was a part of during service.  The Veteran and his service buddies have contended that the Veteran was pinned on the flight deck for nearly an hour and covered in jet fuel.  It is their contention that following this incident the Veteran was treated for jet fuel burns to the skin.  The Board also finds that these statements are not credible.  Again, the contemporaneous medical evidence of record shows that there was a broken tow bar incident, at which time the Veteran fled, and there was a subsequent injury requiring an x-ray.  The service treatment records are completely silent as to any jet fuel burns or other injuries incurred during this incident, nor did the records show that the Veteran was pinned down on the flight deck for any period of time.  Further, the Board appreciates the Veteran's argument that his captain is the one who fled the scene and this was noted in error by the treating personnel.  The Board notes, however, that this statement is not credible either as the Veteran also reported that this captain broke his neck during this incident.  Simply put, the Veteran's inconsistent statements and the contemporaneous medical evidence in the service treatment records do not support his current contentions or the alleged severity of his in-service trauma.  The Board finds these statements also lack probative value inasmuch as the evidence of record prior to these statements overwhelmingly shows that the Veteran's mental health disability has been mainly attributed to his longstanding work-related stress.  

The Board has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding several of his claimed stressors.  Rather, this is a case in which the record and the Veteran's own statements contradict many of his current claims.  Moreover, as will be discussed in greater detail below, a VA psychologist has concluded that the Veteran's reported stressors lack veracity.  The Board gives greater credence and weight to the contemporaneous medical and personnel records filed in this matter and the Board finds that the Veteran's multiple contradictory statements regarding multiple claimed stressors renders all his statements regarding any non-verified stressor to be less than credible.  As discussed above, there are objective documents and the opinion of a psychologist that refutes his claim of experiencing the stressors outlined above.  Because of the inconsistency, the Board finds that the Veteran's allegations as to claimed and non-verified stressors (i.e. being pinned down and covered in jet fuel) have no probative value.

VA made attempts to verify the Veteran's alleged stressors, and a March 2008 memorandum from the Joint Service Records Research Center (JSRRC), the JSRRC coordinator confirmed the Veteran's alleged stressor.  The formal finding notes that the Veteran was pinned under a tractor for hours resulting in injuries, and his stressors are not considered combat related.  The Board finds that the Veteran's stressors are verified as to a tractor incident in which the tow bar broke and the Veteran fled the scene.  There is no contemporaneous evidence to show that the Veteran was pinned down on the flight deck and covered in fuel as he has contended.  Further, even if the Veteran's stressors are verified, there is no competent or credible evidence linking any currently diagnosed psychiatric disability to the alleged stressors in service.  In fact, the August 2009 VA examiner found that the Veteran's adjustment disorder was unrelated to any in-service incident.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, the most probative opinion of record specifically states that the diagnosis of PTSD was not conferred in the current examination, per instructions of the DSM-IV and the Veteran's non-credible reported stressors.  Therefore, the Board finds that the competent medical evidence of record does not show the Veteran to have PTSD, and there may be no service connection for the claimed disability.

In addition, the Board is cognizant that the Veteran's claim of entitlement to service connection for PTSD encompasses all of his psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As noted, the Veteran also has been diagnosed with multiple disorders, including anxiety disorder, adjustment disorder, and explosive personality disorder.

The Board notes that personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2012).  Service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole establishes that the conditions in question were incurred or aggravated during service.  VAOPGCPREC 82-90 (July 18, 1990).  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  See VAOPGCPREC 82-90; 38 C.F.R. § 4.127 (2012).  In this case, however, there is no credible suggestion or allegation that the Veteran's diagnosed explosive personality disorder was subject to a superimposed disease or injury or otherwise aggravated by service.  In that regard, the Veteran did not seek treatment for psychiatric problems in service or otherwise report psychiatric problems during service.  Since service, no medical professional has determined that the Veteran's explosive personality disorder was aggravated or subject to a superimposed disease or injury in service.  As such, service connection for the Veteran's explosive personality disorder is not warranted.

Regarding the Veteran's other diagnosed psychiatric disorders, the Board acknowledges that regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d).  In that regard, the record is negative for any complaints or findings of any psychiatric disorder in service, or of any psychosis having manifested within one year of separation.  In addition, although the Veteran has identified several in-service stressors that he believes led to PTSD, there is no credible lay evidence of actual psychiatric symptomatology manifested while he was on active duty.  The evidence does not indicate that the Veteran sought treatment for psychiatric problems for at least 6 years after service and when he did initially seek treatment, the primary basis was for anger issues and anxiety related to his job stress.  Thus, to any extent the Veteran now claims to have experienced psychiatric problems beginning in service, the Board finds the Veteran's contemporaneous statements significantly more credible and probative than statements made multiple decades after service and in furtherance of a claim for disability benefits.  

No medical professional has linked the Veteran's psychiatric disorders, other than PTSD due to a stressor found to be not credible, to his military service.  The Board has considered the diagnoses of various psychiatric disorders in the treatment records.  Again, none of the diagnoses relate the Veteran's disability to his military service.  Indeed, each of the diagnoses made during regular treatment was made in conjunction with his work related stress and anger issues.  

As there is no competent evidence otherwise linking any current psychiatric disorder to service, the Board finds that the preponderance of the evidence is against granting service connection for any other psychiatric disorder.

In short, although there is some verification of the Veteran's stressors, the post-service lay and medical evidence prior to the filing of service connection for PTSD strongly disprove the existence of the Veteran's current claimed stressor as he has described it.  Furthermore, the competent and credible evidence of record finds that the currently diagnosed psychiatric disability is less likely than not related to his military service (and more likely related to other factors including job-related stress and health issues).  Accordingly, the claim is denied as the preponderance of the evidence is against a finding that the Veteran has PTSD, or other psychiatric disability, as a consequence of trauma during service.  There is no benefit of the doubt that could be resolved in favor of the Veteran.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).



ORDER

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is denied.  

Service connection for an acquired psychiatric disorder, including anxiety disorder, adjustment disorder, and explosive personality disorder is denied.


REMAND

Upon preliminary review of the evidence of record, the Board finds that further development is necessary prior to decision on the Veteran's claim of entitlement to service connection for a left knee disability.

The Veteran essentially contends that he experiences a left knee disability as a result of the documented in-service injury on the flight deck.  He contends that he has experienced left knee pain since that time.  

The service treatment records show that in May 1975, the Veteran was working in a tractor on the flight deck when a tow bar snapped.  The treating personnel indicated that the Veteran fled, and that he was unsure how the injury occurred.  The Veteran indicated that this unidentified injury may have been caused by running.  He was sent for an x-ray.  No further treatment was indicated.  The Veteran contends that this incident resulted in a left knee injury.  

Recent treatment records reflect the Veteran's complaints of left knee pain, and there is some documentation that he currently has degenerative joint disease of the left knee.  

Essentially, the Veteran's reports of in-service left knee injury and problems with the left knee since that time. With respect to such reports, the Board observes there are instances in which lay testimony of continuity of symptomatology can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria of McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See Charles v. Principi, 16 Vet. App. 370 (2002).  In light of the Veteran's treatment for an injury following a tractor/tow bar break incident in service and his statements regarding continuity of left knee problems since service, the Board finds that a VA examination is warranted to clarify the nature and etiology of the claimed disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination for his claimed left knee disability.  The claims file, including any pertinent evidence in Virtual VA, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

After reviewing the file, obtaining a complete history from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is "at least as likely as not" (i.e. probability of 50 percent or greater) that the Veteran has a left knee disability that was caused or aggravated by his military service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


